MEMORANDUM OPINION
                                        No. 04-08-00632-CR

                                     Ronald David ARRIAGA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee


                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-0619
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 1, 2009

DISMISSED

           Appellant has filed a motion to dismiss the above numbered appeal by withdrawing his

notices of appeal. The motion is granted and the appeal is dismissed. See TEX. R. APP. P.

42.2(a).

                                                  PER CURIAM

DO NOT PUBLISH